DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 4, 6-16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2006/0130740) in view of Luter et al (US 2012/0266808) and Sreedharamurthy et al (US 2010/0031870).
Sakurada teaches a method of preparing a single crystal silicon ingot by the Czochralski method, the method comprising: adding an initial charge of polycrystalline silicon to a crucible; heating the crucible comprising the initial charge of polycrystalline silicon to cause a silicon melt to form in the crucible, the silicon melt comprising an initial volume of molten silicon and having an initial melt elevation level ([0078]-[0091]); contacting a silicon seed crystal with a silicon melt ([0057]); withdrawing the silicon seed crystal to grow a neck portion, wherein the silicon seed crystal is withdrawn at a neck portion pull rate during growth of the neck portion ([0057]); withdrawing the silicon seed crystal to grow an outwardly flaring seed-cone adjacent the neck portion, wherein the silicon seed crystal is withdrawn at a seed-cone pull rate during growth of the outwardly 
Sakurada does not teach a Continuous Czochralski method, wherein polycrystalline is continuously feed to the crucible to thereby replenish a volume of molten silicon and melt elevation level in the crucible during growth of the main body of the single crystal silicon ingot.
In a continuous Czochralski method, Luter et al teaches polycrystalline is continuously feed to the crucible to thereby replenish a volume of molten silicon and melt elevation level in the crucible during growth of the main body of the single crystal silicon ingot ([0007]-[0008], [0023], [0032], [0043]-[0044]). Luter et al teaches pulling ingot with a length of 1 to 2 meters ([0026]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sakurada by using a Continuous Czochralski method, wherein polycrystalline is 
The combination of Sakurada and Luter et al does not teach a magnetic field is applied to the silicon melt during growth of the main body of the single crystal silicon ingot.
In a Czochralski method of crystal growth, Sreedharamurthy et al teaches controlling a shape of melt-solid interface is an important factor in determining the quality of silicon crystal produced and the shape of the melt-solid interface is dependent on process parameters such as, but not limited to, temperatures, crucible or crystal rotation, and crystal pulling rate and by fixing these process parameters, the melt-solid interface is also fixed ([0026]-[0027]). Sreedharamurthy et al also teaches a magnetic field applied during the crystal growing process also affects the shape of the melt-solid interface and magnetic fields may be used to stabilize convective flows in metal and semiconductor melts and to dampen natural convective flow and turbulence ([0027]). Sreedharamurthy et al also teaches there are three conventional types of magnetic field configurations used to stabilize convective flows in conductive melts, axial, horizontal, and cusped ([0027]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Sakurada and Luter et al by using a magnetic field, as taught by Sreedharamurthy et al, to stabilize convective flows in metal and semiconductor 
The combination of Sakurada, Luter et al and  Sreedharamurthy et al does not explicitly teach applying the magnetic field maintains a substantially constant melt/solid interface profile during at least about 70% of the main body. It would have been obvious to one of ordinary skill in the art at the time of the invention the combination of Sakurada, Luter et al and Sreedharamurthy et al by maintaining the magnetic field during the constant pull rate portion of the body taught by Sakurada to produce a crystal having uniform property and to stabilize convective flows in metal and semiconductor melts and to dampen natural convective flow and turbulence to maintain a shape of the melt-solid interface, and the constant pull rate portion is for over 90% of the main body growth, as discussed above.
Referring to claim 3-4, the combination of Sakurada, Luter et al and  Sreedharamurthy et al teaches applying a cusp or horizontal magnetic field (Sreedharamurthy [0026]-[0027]).
Referring to claim 6, as discussed above, the combination of Sakurada, Luter et al and Sreedharamurthy et al does not explicitly teach applying the magnetic field maintains a substantially constant melt/solid interface profile during at least about 70% of the main body, however it would have been obvious to one of ordinary skill in the art at the time of the invention the combination of Sakurada, Luter et al and Sreedharamurthy et al by maintaining the magnetic field during the constant pull rate portion of the body taught by Sakurada to produce a crystal having uniform property and to stabilize convective flows in metal and semiconductor melts and to dampen natural 
Referring to claim 7-8, the combination of Sakurada, Luter et al and Sreedharamurthy et al teaches length of 1 to 2 meters (Luter [0026]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 9-10, the combination of Sakurada, Luter et al and Sreedharamurthy et al teaches a diameter of 300 mm (Luter [0025]).
Referring to claim 11, the combination of Sakurada, Luter et al and Sreedharamurthy et al teaches a pull rate of 0.56 mm/min (Sakurada Table 1).
Referring to claim 12, the combination of Sakurada, Luter et al and Sreedharamurthy et al teaches a variable pull rate from 0 to 10 cm and constant pull rate from 10 cm to 120 cm, thus a variable pull rate is 8.3% (10 cm/120 cm).
Referring to claim 13-16, the combination of Sakurada, Luter et al and Sreedharamurthy et al teaches a variable pull rate from 0 to 10 cm and constant pull rate from 10 cm to 120 cm, thus a constant pull rate is 91.66% (110 cm/120 cm).
Referring to claim 19-21, the combination of Sakurada, Luter et al and Sreedharamurthy et al does not explicitly teach the volume of molten silicon varies by no more than about 1.0, 0.5, or 0.1 volume % during growth of at least about 90% the main body of the single crystal silicon ingot. The combination of Sakurada, Luter et al and Sreedharamurthy et al teaches a continuous Czochralski crystal growth a feedstock is replenished and the melt level is controlled using load cells or optical or non-contact means, and the melt level is maintained substantially constant (Luter [0027], [0043]-[0044]). It would have been obvious to one of ordinary skill in the art at the time of filing 
Referring to claim 22, the combination of Sakurada, Luter et al and Sreedharamurthy et al does not explicitly teach the melt elevation level varies by less than about +/- 0.5 millimeter during grow of at least about 90% the main body of the single crystal silicon ingot. The combination of Sakurada, Luter et al and Sreedharamurthy et al teaches a continuous Czochralski crystal growth a feedstock is replenished and the melt level is controlled using load cells or optical or non-contact means, and the melt level is maintained substantially constant (Luter [0027], [0043]-[0044]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Sakurada, Luter et al and Sreedharamurthy et al by optimizing the melt replenishment to maintain the melt level substantially constant, i.e. melt elevation level varies by less than about +/- 0.0 millimeter, to grow uniform crystals.

Claim 17-18 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada (US 2006/0130740) in view of Luter et al (US 2012/0266808) and Sreedharamurthy et al (US 2010/0031870), as applied to claim 1, 3, 4, 6-16, and 19-22 above, and further in view of Abe (US 2007/0028833).
The combination of Sakurada, Luter et al and Sreedharamurthy et al teaches all of the limitations of claim 17, as discussed above, except the main body pull rate is a constant critical pull rate sufficient to avoid agglomerated point defects over at least 70% of the length of the main body of the single crystal silicon ingot.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Sakurada, Luter et al and Sreedharamurthy et al by optimizing the pulling rate to grow a P region free of defect over the whole length of the crystal, as taught by Abe.
Referring to claim 18 and 23-25, the combination of Sakurada, Luter et al, Sreedharamurthy et al and Abe teaches pulling at a constant pull rate for over 90% of the crystal and growing a P region free of defects over the whole length.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sreedharamurthy et al is relied upon to teach the use of a magnetic field to 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., maintaining a constant magnetic field during growth of the main body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant alleges that Sreedharamurthy et al would teach away from applying a constant magnetic field. However, the claim does not require a constant magnetic field. The claims merely require applying magnetic field to maintain a substantially constant melt/solid interface.
Applicant’s argument that Sreedharamurthy et al teaches a time varying magnetic field, and there is no evidence to suggest that such a time varying magnetic field would result in a substantially constant melt/solid interface during at least 70% of the body is noted but not found persuasive. Sreedharamurthy et al explicitly teach the shape of the melt solid interface is controlled during crystal growth to suppress the formation of defects, and a magnetic field is applied during growth to affect the shape of the melt-solid interface ([0027], [0039], [0040]). Sreedharamurthy et al also teaches a desired melt-solid interface shape is facilitated by generating the pumping force to oppose the buoyance force ([0075]) and a CPU may make determinations in real-time, periodically, at a set time, of the melt-solid interface and the CPU is configured to determine a direction and a magnitude of a pumping force to counteract a buoyant force and a set of characteristics that define the time-varying magnetic field that will produce .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gevelber et al (US 4,943,160) teaches a Czochralski apparatus with a real time feedback control system of the meniscus interface shape, and the interface shape controller would adjust a magnetic field to maintain the desired interface shape (col 2, ln 1-67, col 5, ln 1-67).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714